Shulman, Chief Judge.
Appellant and his co-defendant (see Moore v. State, 165 Ga. App. 65 (300 SE2d 543) (1983)) were convicted of four counts of armed robbery and one count of aggravated sodomy. In his sole enumeration of error, appellant challenges the sufficiency of the evidence. We affirm.
Appellant’s convictions arose from two robberies of an Atlanta package store whose owner identified appellant as one of the two armed men who robbed the store and several of its customers on October 29,1981, and again on November 9,1981. A customer/victim also identified appellant as one of the perpetrators. During the latter holdup, while appellant remained with the store owner, his co-defendant forced a young woman store employee to commit an act of sodomy. The above-summarized evidence was sufficient to authorize a rational trier of fact to conclude that appellant was guilty beyond a reasonable doubt of the offenses charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); OCGA §§ 16-8-41 (a) (Code Ann. § 26-1902); 16-6-2 (a) (Code Ann. § 26-2002); 16-2-20 (Code Ann. § 26-801).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.

Moye, Wendy Shoob, Assistant District Attorneys, for appellee.